Citation Nr: 1620294	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-28 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1978 to February 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the RO in St. Petersburg, Florida.  The appeal has since been transferred to the RO in Montgomery, Alabama.

In April 2015, the Board remanded the knee claims (characterized as a single claim for a bilateral disorder) for additional evidentiary development.  Those matters have since been returned to the Board for further appellate action.  The Board also granted an increased disability rating for varicose veins, dismissed a claim of entitlement to an increased rating for cervical cancer, denied increased ratings for a gall bladder condition and endometriosis, and denied service connection for scoliosis.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2015). 


FINDINGS OF FACT

1.  A current right knee disorder is not related to service; arthritis did not become manifest to a degree of 10 percent or more within one year of service separation.  

2.  A current left knee disorder is not related to service; arthritis did not become manifest to a degree of 10 percent or more within one year of service separation.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in service; arthritis of the right knee is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A left knee disorder was not incurred in service; arthritis of the left knee is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a bilateral knee disorder on the basis that such disorder, or disorders, is/are directly related to service.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

In order for knee arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) flexion of the knee is limited to 45 degrees, or (2) that extension is limited to 10 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

On a VA Form 21-4238 (Statement in Support of Claim) dated February 29, 2008, the Veteran reported that knee pain has existed since service and has gotten much worse over time.  

On a VA Form 21-4138 dated February 6, 2009, she reported that, while on active duty, she was told that most of the cartilage in her knees was gone.  

On the VA Form 9, she stated "the condition of my Bilateral Knees is very well documented in my active duty files because of the requirement for Physical Fitness at a very high level that is required by the Marines and this constant running and other activities to keep in top shape has led to very painful conditions in my Knees.  I have had no other job that would lead to the condition that my Knees are in except the over (20) years that I spent in the USMC and the Physical training that I had to maintain to keep in Top shape."

In a statement received in July 2013, she stated: "I most strongly feel that the requirements of having to PT at such a High-level as required by US Marine Corps standards for (20) years led to this condition and I only retired several years ago."

Service treatment records reveal no complaint of or treatment for knee issues at any time during service.  While the Veteran was involved in a motor vehicle accident in November 1990, there are no findings or complaints pertinent to the knees.  Reports of medical examinations dated February 9, 1981, February 8, 1985, March 17, 1987, and at service separation on June 5, 1997, each reveal normal clinical evaluation of the lower extremities.  Reports of Medical History dated March 17, 1987, and at service separation on May 22, 1997, each reveal the Veteran's account that she had no history of a trick or locked knee, joint deformity, or lameness, and that she had no current trick or locked knee, joint deformity, or lameness.  While she checked the box indicating that she had arthritis, she specified that this was of the right arm.  

The first reference in the private treatment records to knee complaints appears in 2005.  Records from the University of Alabama Health Centers reflect treatment in July 2005 for generalized aches and pains in her knees.  A diagnosis of "possible early osteoarthritis" was provided (VBMS record 03/03/2008).  

The first reference in the VA outpatient records to knee complaints appears when the Veteran was initially treated by VA in 2007.  These reports, consistent with the private reports, simply note that she was experiencing knee pain and symptoms.  They do not reflect any attribution of symptoms to service.  

The Veteran was afforded a VA examination in response to the Board's remand in April 2015.  The report of examination in June 2015 reflects a diagnosis of bilateral degenerative arthritis.  The examiner opined that the bilateral knee disorder was less likely than not (less than 50% probability) incurred in or caused by service.  The rationale for this opinion was that the service treatment records do not show any recurrent problems with knee pain; and, that the retirement physical does not note any knee problem at all.

There is no medical opinion that purports to relate a current knee disorder, either bilateral or unilateral, to service.  The Veteran's lay assertions are the only evidence in favor of such a relationship.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a degenerative disease process such as osteoarthritis to service is not the equivalent of relating a broken bone to a concurrent injury, as described in Jandreau.  Such an opinion requires knowledge of the potential causes of arthritis, and the inherently medical question of how specific events of service, such as vigorous exercise, may have contributed to bring about temporally remote onset of arthritis.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed knee disorders and service.  

Regarding the Veteran's assertion that she was told in service that most of the cartilage in her knees was gone, and her assertion that a bilateral knee condition is very well documented in her active duty files, these statements are in direct conflict with her statement of medical history at service separation.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material favorable evidence.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that she would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account at service separation, when the Veteran thereafter presented her account, she was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate past events, such as the onset of pain, and information conveyed to her verbally by doctors, as she remembers them.  Thus, the competency of these assertions is not at issue.  Rather, it is the credibility of the Veteran's recent accounts which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more reliable and convincing than the Veteran's later contradictory statements made in support of a claim for monetary benefits.  Moreover, the account at service separation has the added benefit of being completely consistent with the normal clinical findings regarding the lower extremities made during service and at the time of service separation.  

With reference to the criteria set out above, the Board finds that there is no manifestation of arthritis to a degree of 10 percent or more within one year of service separation, and the presumption of service connection for arthritis does not attach with respect to either knee.  

As the only competent evidence regarding the essential element of a nexus between the current knee disorders and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for a bilateral knee disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to her in February 2008 under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO requested any pertinent records in the possession of the Social Security Administration (SSA) and received a response from the SSA National Records Center in March 2013 that: "There are no medical records.  The person did not file for disability benefits OR, the person filed for disability benefits but no medical records were obtained."  The Veteran was notified of the negative response on December 10, 2013, and offered opportunity to submit records.  She responded on a VA Form 8 dated December 16, 2013, that: "I have not applied for Social Security disability so no records exist with the Social Security Administration at all.  All of my medical treatment has been performed at the VAMC Birmingham, AL and the VAMC Bessemer clinic and those medical records are available to you for review."  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's April 2015 remand instructions by scheduling an examination to determine the etiology of any bilateral knee disability.  Following a review of the claims file, including service and post-service medical records, the examiner offered an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current bilateral knee disability is related to service, to specifically include a November 1990 motor vehicle accident.  

ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


